Citation Nr: 0019945	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-33 317	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for rectal prolapse.

2.  Entitlement to an increased (compensable) rating for the 
residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision by the RO which denied service connection for rectal 
prolapse, and denied an increased (compensable) rating for 
service-connected residuals of a hemorrhoidectomy 
(hemorrhoids).

The Board notes that in December 1992, the RO denied service 
connection for rectal prolapse.  However, the claims file 
does not demonstrate the veteran received notice of the 
adverse determination.  Thus, the Board will adjudicate the 
claim on a de novo basis.

In May 1997, the Board remanded the claims to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran's current rectal prolapse is due to an anal 
fissure and hemorrhoids during service (and related surgery).

2.  The veteran's service-connected hemorrhoids are no more 
than mild or moderate.


CONCLUSIONS OF LAW

1.  The veteran's rectal prolapse was incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from 
October 1952 to October 1954, including combat service in 
Korea.  His service medical records show no anal or rectal 
problems on entrance into service.  In June 1953, he was 
hospitalized for evaluation and treatment of rectal bleeding.  
He gave a variable history of rectal bleeding for two years, 
three years, or since 1948; he indicated significant recent 
bleeding.  Studies revealed a fissure in ano at 12 o'clock 
position, as well as hemorrhoids.  He underwent a 
sphincterotomy (for the anal fissure) and hemorrhoidectomy 
(for the hemorrhoids).  The final diagnoses were anus fissure 
(operated on, cured) and internal hemorrhoids (operated on, 
cured).  A September 1954 separation examination revealed a 
normal anus and rectum.

A March 1956 Army reserve examination noted the veteran had a 
scar from a previous fissure operation in the anal region.  
Physical examination revealed a few internal and external 
hemorrhoids.  He had a history of some recent bleeding.  On a 
January 1955 form for the reserve, the veteran said he had 
trouble with his rectum since a fissure operation in service 
in June 1953.  An April 1956 Army reserve examination 
revealed a normal anus and rectum. 

In July 1963, the veteran filed a claim of service connection 
for hemorrhoids.

A hospital summary covering the period of July to September 
1963 reveals the veteran primarily received treatment for 
alcohol abuse, but during the admission he was also evaluated 
for rectal complaints including hemorrhoids.  He was given a 
tentative diagnosis of polyp of the rectum, and hypertrophy 
of anal skin, skin tabs.

In October 1963, the RO granted service connection for 
residuals of hemorrhoidectomy and assigned a noncompensable 
rating.  

A May 1973 medical bill from the office of Dr. Magee 
(submitted by the veteran in March 1986) indicates that in 
May 1973 the veteran was found to have a fistula in ano, 
internal and external hemorrhoids, and ulceration of the 
posterior midline of the rectum; and he then underwent a 
sigmoidoscopy, fistulectomy, hemorrhoidectomy, repair of a 
rectal prolapse, and excision of ulceration of the posterior 
midline.

In September 1984, the veteran filed a claim of service 
connection for an anal condition which he stated began in 
June 1953.

During a September-October 1984 VA hospitalization, the 
veteran underwent stomach surgery for peptic ulcer disease; 
there was no mention of anal or rectal problems.

A January 1986 VA hospital summary shows the veteran 
underwent right femoral hernioplasty.  He also gave a history 
of fistulectomy and hemorrhoidectomy in 1953 and 1963 and a 
history of rectal prolapse.  One of the diagnoses listed was 
fissure in ano.

In March 1986, the veteran filed a claim of service 
connection for rectal injuries he claimed he received in June 
1953.  He stated he had a bleeding rectum due to falling down 
a hill in Korea.  He related he had a fissure operation.

The RO, in June 1986, denied service connection for residuals 
of a rectal injury.

An August 1986 medical report noted the veteran was referred 
to the surgery clinic due to rectal prolapse with bleeding.  
A rectal examination by the surgery clinic revealed no 
hemorrhoids or fistula or fissures.  The impression was anal 
polyp.  The plan was to schedule the veteran for excision.

In February 1987, the veteran once again alleged he had a 
rectal injury due to a fall.

An April 1987 VA hospital summary reveals the veteran was 
seen in the surgical clinic because of persistent drainage of 
the perineum.  He claimed he had hemorrhoids which prolapsed 
and such was confirmed.  There was a question as to whether 
he had a mild rectal prolapse.  Physical examination of the 
rectum showed a prolapsing hemorrhoid, a possible mild rectal 
prolapse, and perineal fistula.  A couple of days following 
hospital admission, he underwent a fistulectomy with 
curettage of the tract, wide excisional drainage of chronic 
perianal abscess and rubber band ligation with 
cryohemorrhoidectomy.  The diagnoses listed on the report 
included fistula in ano, chronic perianal abscess, external 
and internal hemorrhoids, and rule out rectal prolapse.

In May and June 1987, the veteran received follow-up 
treatment from his surgery.

In September 1987, the RO granted a temporary total 
convalescent rating for the service-connected hemorrhoid 
disorder, effective from April 1987 to July 1987.  

On April 1988 VA examination, the veteran related he still 
had drainage from his rectum.  He stated that when he stood 
for a long time, walked too much, or lifted something, he had 
a prolapse which he pushed back into place after a bowel 
movement.  Residuals of hemorrhoidectomy was diagnosed.

A June 1990 consultation medical report shows the veteran was 
referred to the surgery clinic with a provisional diagnosis 
of hemorrhoids, rectal incontinence, and history of polyps.

In December 1991, he was again referred to the surgery clinic 
due to rectal polyps.

In June 1992, the veteran contended he had a rectal prolapse 
which was due to a 1953 fall in service.

At a July 1992 VA examination, the veteran gave a history of 
falling down during service in Korea, injuring his rectum, 
and getting a fissure.  He said he was bothered by hemorroids 
and they would prolapse, and he noted he was incontinent at 
times.  Examination showed internal hemorroids and multiple 
hemorroidal tags.  The sphincter was relaxed and loose.  
Diagnosis was internal and external hemorrhoids.

In 1992 and 1993, the veteran received follow-up treatment 
due to a rectal prolapse.

In August 1994, the veteran reported he still had rectal 
problems.  In September 1994, he filed a claim for increased 
rating for residuals of hemorrhoidectomy.  He stated his 
hemorrhoids had progressed and that he now had a rectal 
prolapse.

An October 1994 VA examination noted that the rectum revealed 
no hemorrhoids.  The examiner related the veteran had a 
rectal prolapse.  The diagnosis was residual of anal fissure 
repair and rectal prolapse.

An October 1994 barium enema report notes a history of 
residuals of anal fissures repair and rectal prolapse.  The 
study showed multiple divericula of the colon and incomplete 
rotation of the cecum.

In a September 1995 substantive appeal, the veteran stated 
that in service he underwent a fissure operation.  He claimed 
he had problems with a rectal prolapse and extreme 
hemorrhoids due to a tear and/or the operation he had in 
service.

On April 1996 VA examination, the veteran stated he had a 
history of rectal prolapse since he was in the service.  He 
stated the condition was a result of a fall on his buttocks.  
He gave a history of one operation for rectal prolapse and 
two operations for fistulas, and he also noted a history of 
hemorrhoids.  He reported he had rectal prolapse after bowel 
movements.  The veteran displayed pictures of his rectal 
prolapse and also presented soiled underwear to show seepage.  
Physical examination revealed a few external hemorrhoids.  
The examiner stated the veteran's anal sphincter felt loose.  
He also stated he felt scar tissue producing stenosis of the 
lower rectum, just above the anal sphincter.  There was no 
blood in the stool by hemoccult.  He reported the veteran 
complained of rectal bleeding and soiling of his underwear.  
On examination, the veteran denied incontinence and diarrhea.  
The diagnoses were rectal prolapse and external hemorrhoids.

Findings on a May 1996 barium enema study were essentially 
the same as the last such study.

In a September 1996 statement, the veteran reiterated his 
assertions that his rectum prolapse was related to a fall in 
which he tore his rectum.  He also claimed, in essence, that 
he was entitled to a compensable rating for residuals of 
hemorrhoidectomy.

On June 1997 VA examination, the veteran stated he developed 
hemorrhoids and a rectal prolapse after a rectal injury he 
suffered when he was in the service.  He stated that while in 
service, he slipped on mud and fell down a hill.  He related 
he landed on his buttocks and injured his rectum.  He stated 
he was taken to Japan where he was operated on.  He claimed 
that since then he had problems with rectal prolapse and 
hemorrhoids.  He reported having several operations, 
including hemorrhoidectomy, anal fissure repair, and fistula 
and rectal prolapse repair in 1969.  Physical examination 
revealed he had hemorrhoidal tags at 6 o'clock but had no 
internal or external hemorrhoids.  He had poor control of his 
anal sphincter.  The sphincter felt loose on palpation.  The 
veteran stated he had fecal leakage and that he had bleeding 
when his stools were hard.  The examiner stated he did not 
notice any rectal prolapse or hemorrhoids.  In addition, 
there was no blood in the stool by hemoccult.  The doctor 
stated the veteran showed him pictures of a rectal prolapse 
he had in June 1997 (the pictures are in the claims file).  
The examiner stated he did not think a fall could cause 
hemorrhoids or a rectal prolapse.  He stated the veteran 
might have a connective tissue defect.  He noted the veteran 
had a history of constipation which might aggravate the 
condition or cause hemorrhoids.  An anoscopy did not show any 
abnormalities.  He related that the hemorrhoid operation 
could cause some damage of the anal sphincter.  The diagnoses 
were rectal prolapse, hemorrhoidal tags, fecal incontinence, 
and status post hemorrhoidectomy.

On an April 1999 VA examination, the doctor indicated the 
claims file had been reviewed.  The veteran stated that while 
in service in 1953 he was on top of a hill in a rainstorm and 
he fell down and developed a tear in his rectum and anus.  He 
related a fissure was repaired in Japan.  He stated that his 
rectal prolapse was the result of this repair of the fissure 
and the fall on the hill in 1953.  He denied that this rectal 
prolapse was a result of any hemorrhoidectomy.  He stated he 
had poor sphincter control and daily leakage of feces.  He 
stated he used stool softeners to prevent the formation of 
hemorrhoids and to prevent future prolapse.  He stated he was 
operated on in the 1960s due to his prolapse.  He claimed his 
prolapse had been constant since that time and was worse when 
his stool was hard.  He submitted pictures of his prolapsed 
rectum.  The examiner stated the evidence showed that the 
prolapse occurred shortly after the fall on the hill in Korea 
which resulted in a fissure in the rectum and anus.  The 
examiner also stated the veteran's assertion that the rectal 
prolapse was a result of the fall in 1953 in which he tore 
his rectum and anus and had subsequent surgery to correct 
this was a reasonable assertion.  

Physical examination revealed a significant rectal prolapse.  
Photographs were taken of the prolapse.  The rectal and anal 
lumens were enlarged.  There were no hemorrhoids present 
currently.  There was no evidence of bleeding.  This stool 
was heme negative.  There were no fissures and there was no 
current signs of anemia.  The diagnosis was rectal prolapse 
as a result of a fall in which the veteran developed a rectal 
and anal fissure in 1953 and had subsequent surgery to repair 
this fissure.  

When treated on an outpatient basis in August 1999, the 
veteran stated he had mucus in his stools and that he had a 
rectal prolapse.  He denied any bleeding or abdominal pain.  
Examination of the rectum revealed poor anal tone, no mass, 
and no bleeding.  

II.  Analysis

A.  Service connection for rectal prolapse

The veteran's claim for service connection for rectal 
prolapse is well grounded, meaning plausible.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with this claim.  38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

The veteran served on active duty from 1952 to 1954.  During 
service in 1953, he was found to have an anal fissure (for 
which he had a sphincterotomy) and hemorrhoids (for which he 
had a hemorrhoidectomy).  Despite some history given at that 
time of pre-service rectal bleeding, there is no clear and 
unmistakable evidence to show pre-service existence of either 
an anal fissure or hemorrhoids.  The veteran is now service-
connected for postoperative hemorrhoids.  Post-service 
medical records show a variety of anal/rectal problems, not 
all of which are related to the in-service anal fissure and 
hemorrhoids.  Actual rectal prolapse is not shown until the 
mid 1980s, many years after service.

The veteran contends, in part, that his current rectal 
prolapse is due to an injury from a fall in service.  As 
pointed out by the veteran's representative, it is not 
significant whether the documented in-service problems are 
due to a fall or not.  In recent years, doctors have given 
varied opinions on the etiology of the veteran's rectal 
prolapse.  A VA examiner in 1997 commented, in part, that a 
prior hemorrhoid operation could have caused some damage to 
the sphincter.  The 1999 VA examiner, who reviewed the claims 
file, opined, in pertinent part, that the veteran's rectal 
prolapse was associated with an anal/rectal fissure and 
related surgery in service.  Despite some weakness in this VA 
doctor's analysis of historical evidence, it would seem 
possible that the anal fissure and hemorrhoids in service, 
the residuals of surgery during service for the conditions, 
post-service manifestations of the same conditions, and 
residuals of post-service treatment for the same conditions 
might collectively lead to a rectal prolapse many years after 
service.

There is evidence suggesting that the veteran's current 
rectal prolapse, even if manifested years after service, is a 
consequence of the conditions and treatment in service (i.e., 
direct service connection), or that it is due to his service-
connected postoperative hemorrhoid condition (i.e., secondary 
service connection).  After a review of the entire record, 
and with application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
current rectal prolapse was incurred in service, and service 
connection is warranted.

B.  Increased rating for residuals of a hemorrhoidectomy

The veteran's claim for an increased (compensable) rating for 
his service-connected residuals of a hemorrhoidectomy is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A noncompensable evaluation will be assigned for mild or 
moderate hemorrhoids. A 10 percent rating requires that they 
be large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
requires hemorrhoids with persistent bleeding and secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

The veteran has reported various symptoms such as rectal 
bleeding and soiling, but these do not appear to be 
specifically related to service-connected hemorrhoids.  VA 
examination in 1996 revealed a few external hemorrhoids.  
However, there was no blood in the stool by hemoccult.  
Examination in June 1997 showed hemorrhoidal tags but he had 
no internal or external hemorrhoids.  He also did not have 
any blood in the stool.  An April 1999 examination indicated 
the veteran had no hemorrhoids and there was no evidence of 
bleeding.  

The overall evidence fails to depict symptoms required for a 
compensable rating.  There is no objective evidence showing 
that the veteran has hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, as required for a 
compensable evaluation under Code 7336.  The weight of the 
evidence establishes that hemorrhoids are no more than mild 
or moderate, and properly rated noncompensable.

The preponderance of the evidence is against the veteran's 
claim for a compensable rating for hemorrhoids.  Thus the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for rectal prolapse is granted.

An increased (compensable) rating for residuals of a 
hemorrhoidectomy.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

